                      IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                               )
In re:                                                         ) Chapter 11
                                                               )
                                1
FOREVER 21,INC., etal.                                         ) Case No. 19-12122(MFW)
                                                               )
                                    Debtors.                   ) (Jointly Administered)
                                                               ) Ref. Docket No. 1004,1088

                  CERTIFICATION REGARDING DEBTORS’PROPOSED
                      AMENDED ORDER(I)SETTING A BAR DATE FOR
                      FILING PROOFS OF ADMINISTRATIVE CLAIMS,
            (II)ESTABLISHING ADMINISTRATIVE CLAIMS PROCEDURES,
           (III) APPROVING THE FORM AND MANNER OF FILING PROOFS
      OF ADMINISTRATIVE CLAIMS,(IV)APPROVING NOTICE OF THE
  ADMINISTRATIVE CLAIM BAR DATE,AND(V)GRANTING RELATED RELIEF



                 The undersigned counsel for the above captioned debtors and debtors in

possession (the ‘‘Debtors”^ hereby certifies that:

                 1.       On March 4, 2020, the Debtors filed the Debtors’ Motionfor Entry ofan

Order (I) Setting a Bar Date for Filing Proofs of Administrative Claims, (II) Establishing

Administrative Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of

Administrative Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V)

Granting Related Relief(ihQ ^‘Motion”) [Docket No. 1004] with the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801

(the "Court”).




  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
  Inc.(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
  Inc.(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
  service address is: 3880 N. Mission Road, Los Angeles, California 90031.
              2,      On March 24, 2020, the Court entered the Order (I) Setting a Bar Datefor

Filing Proofs ofAdministrative Claims, (II) Establishing Administrative Claims Procedures, (III)

Approving the Form and Manner of Filing Proofs of Administrative Claims, (IV) Approving

Notice of the Administrative Claims Bar Date, and (V) Granting Related Relief(the “Original

Order”)[Docket No. 1088], The Original Order set the Administrative Claims Bar Date for May

1,2020.

              3.      After entry of the Original Order, a number of creditors asked estate

professionals for additional time to file administrative expense claims due to delays

communieating with clients as a result of the global coronavirus (COVlD-19) pandemic. The

Debtors agree that an extension of the Administrative Claims Bar Date is appropirate.

               4.     Attached hereto as Exhibit A is an amended proposed order (the

 Amended Order”) that sets the Administrative Claims Bar Date for June 1, 2020 and extends

the deadline for service of the bar date notice by one week.

               5.     Attached hereto as Exhibit B is a blackline comparing the Amended

Order to the Orignal Order.

               6.      Accordingly, the Debtors respectfully request entry of the Amended Order

attached hereto as Exhibit A at the Court’s convenience.




                                                 2
Dated: March 25, 2020   /s/ Timothy P. Cairns
Wilmington, Delaware    Laura Davis Jones(DE Bar No. 2436)
                        James E. O’Neill(DE Bar No. 4042)
                        Timothy P. Cairns(DE Bar No. 4228)
                        PACHULSKI STANG ZIEHL & JONES LLP
                        919 North Market Street, 17th Floor
                        P.O. Box 8705
                        Wilmington, Delaware 19899-8705 (Courier 19801)
                        Telephone: (302)652-4100
                        Facsimile:   (302)652-4400
                        Email:       ljones@pszjlaw.com
                                     joneill@pszjlaw.com
                                     tcairns@pszjlaw.com

                        -and-


                        Joshua A. Sussberg, P.C.(admittedpro hac vice)
                        Aparna Yenamandra(admitted pro hac vice)
                        KIRKLAND & ELLIS LLP
                        KIRKLAND & ELLIS INTERNATIONAL LLP
                        601 Lexington Avenue
                        New York, New York 10022
                        Telephone: (212)446-4800
                        Facsimile:   (212)446-4900
                        Email:          jsussberg@kirkland.com
                                        aparna.yenamandra@kirkland.com

                        -and-


                        Anup Sathy, P.C.(admittedpro hac vice)
                        KIRKLAND & ELLIS LLP
                        KIRKLAND & ELLIS INTERNATIONAL LLP
                        300 North LaSalle Street
                        Chicago, Illinois 60654
                        Telephone: (312) 862-2000
                        Facsimile:     (312)862-2200
                        Email:         asathy@kirkland.com

                        Co-Counselfor the Debtors and Debtors in Possession




                                   3
